DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 2021/0227620 A1) in view of Balasubramanian et al (US 2021/0227619 A1) hereinafter referred as Bala ‘619.

 	Regarding claims 1, 12, 14 and 15,  Pan ‘620  teaches, a second User Equipment (UE) related to a sidelink Discontinuous Reception (DRX) in a wireless communication system( [0044], [0382] and Figs. 3, 13,  UE2 using sidelink DRX for communicating with UE1 as shown in Fig. 13) the second UE comprising: at least one processor([0044], [0382] and Figs. 3, 13,  UE2 comprising CPU 308); and at least one computer memory configured to be operatively connected to the at least one processor and store commands for enabling the at least one processor to perform operations([0044], [0382] and Figs. 3, 13,  UE2 comprising Memory 310 for storing programing code 312), wherein the operations comprise receiving by the second UE a sidelink DRX configuration from a first UE([0382], [0395] and Figs. 13, 16, UE2 receiving sidelink DRX configuration from UE1) and 
performing by the second UE a DRX related operation based on the sidelink DRX configuration([0382], [0395] and Figs. 13, 16, UE2 receiving sidelink DRX configuration from UE1 and performing DRX related connections with eNB and UE1).
	Pan ‘620 does not explicitly teach, wherein the sidelink DRX configuration is determined based on a Uu DRX configuration.  
	Bala ‘619 teaches, wherein the sidelink DRX configuration is determined based on a Uu DRX configuration([0103] and Fig. 5, UE 115 using Uu DRX configuration that is previously received from base station 105 when determining common sidelink DRX).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Pan ‘620 by incorporating the sidelink DRX determining method of Bala ‘619, since such modification would provide improved methods, systems, devices, and apparatuses that support transmission mode cycle alignment, that may increase power and efficiency of the UE, as suggested by Bala ‘619 ([0005]).
 	Regarding claim 2, the combination of Pan ‘620  and Bala ‘619 teaches all of the limitations, Pan ‘620 further teaches,  wherein the sidelink DRX configuration is determined by either a base station or the first UE([0382], [0395] and Figs. 13, 16, sidelink DRX being determined by eNB1 as shown in Fig. 13,  or UE1 as shown in Fig. 16). 
 	Regarding claim 3, the combination of Pan ‘620 and Bala ‘619 teaches all of the limitations, Pan ‘620 further teaches,  wherein the sidelink DRX configuration is determined by either a base station or the first UE based on that the second UE is in connected state([0382], [0395] and Figs. 13, 16, sidelink DRX being determined by eNB1 as shown in Fig. 13,  or UE1 as shown in Fig. 16, depending on UE2 is in RRC connected state).  
Regarding claim 4, the combination of Pan ‘620  and Bala ‘619 teaches all of the limitations, Pan ‘620 further teaches, wherein at least one of the Uu DRX configuration or the sidelink DRX configuration is determined based on assist information( [0382], [0385] and Fig. 13, Uu DRX configuration being determined by eNB2 in response to UE assistance information communicated from UE2,  Pan ‘620  further teaches sidleink DRX being determined by the eNB1 based on the UE assist information).  
Regarding claim 7, the combination of Pan ‘620  and Bala ‘619 teaches all of the limitations, Pan ‘620 further teaches, wherein the assist information comprises at least one of QoS of a data/control signal, latency requirement, UE speed, UE location, sidelink measurement, or remaining battery capacity( [0382], [0385], UE assist information includes QoS, notice, the claim limitation is written in alternate form these examiner is required to show only one of the alternative claim limitations).  
Regarding claim 8, the combination of Pan ‘620  and Bala ‘619 teaches all of the limitations, Bala ‘619 further teaches, wherein 'on duration' of the sidelink DRX configuration is a subset of 'on duration' of the Uu DRX configuration([0103] and Fig. 5, UE 115 receiving Uu DRX configuration and determining sidelink DRX based on the Uu DRX). 
Regarding claim 9, the combination of Pan ‘620  and Bala ‘619 teaches all of the limitations, Bala ‘619 further teaches, wherein 'on duration' of the sidelink DRX configuration overlaps with 'on duration' of the Uu DRX configuration at least in part([0103] determine a common DRX cycle such that it overlaps partially or exactly with the Uu DRX cycle) .  
Regarding claim 10, the combination of Pan ‘620  and Bala ‘619 teaches all of the limitations, Pan ‘620 further teaches, wherein the second UE reports a sidelink DRX configuration of a peer UE to the base station([0382], [0385], UE2 reporting the sidelink configuration to eNB2).  
Regarding claim 13, the combination of Pan ‘620  and Bala ‘619 teaches all of the limitations, Pan ‘620 further teaches, wherein the second UE communicates with at least one of another user equipment, a UE related to an autonomous driving vehicle, a base station, or a network( [0382], [0385] and Fig. 13, UE2 communicating with another base station( eNB2), notice the claim limitation is written in alternate form these examiner is required to show only one of the claim limitations).
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pan ‘620 and Bala ‘619 as applied to claims above, and further in view of Bergquist (US 2016/0345379 A1).
Regarding claim 11, the combination of Pan ‘620  and Bala ‘619 does not explicitly teach, wherein a service-specific DRX configuration is forwarded to the base station from a Core Network (CN).  
Bergquist ‘379 teaches, wherein a service-specific DRX configuration is forwarded to the base station from a Core Network (CN)( [0054], [0079], core network  indicating to eNB service-specific DRX) .  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Pan ‘620   and Bala ‘619 by incorporating the teaching of Bergquist ‘379, since such modification would provide coupling between DRX configuration schemes and a required level of connection robustness, as suggested by Bergquist ‘379([0024]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pan ‘620  and Bala ‘619  as applied to claims above, and further in view of Wang et al(US 2022/0217575 A1).
Regarding claim 5, the combination of Pan ‘620 and Bala ‘619 does not explicitly teach, wherein the assist information is transmitted to the first UE by the second UE.  
	Wang ‘575 teaches, wherein the assist information is transmitted to the first UE by the second UE([0117]-[0118] and Fig. 6, first UE transmitting  assistance information 503 based on the configuration information received from second UE).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Pan ‘620  and Bala ‘619, since such modification would enable a  UE send sidelink communication configuration information to a second UE which establishes communication with the UE, so as to avoid the conflict with sidelink communication configuration information corresponding to the SLRB of the peer UE, as suggested by Wang ‘575([0040]).
    Regarding claim 6, the combination of Pan ‘620  and Bala ‘619 does not explicitly teach, wherein the assist information is forwarded to a base station via the first UE.  
Wang ‘575 teaches, wherein the assist information is forwarded to a base station via the first UE([0117]-[0118] and Fig. 6, first UE transmitting  assistance information 503 based on the configuration information received from second UE).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Pan ‘620  and Bala ‘619, since such modification would enable a  UE send sidelink communication configuration information to a second UE which establishes communication with the UE, so as to avoid the conflict with sidelink communication configuration information corresponding to the SLRB of the peer UE, as suggested by Wang ‘575([0040]).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWET HAILE/Primary Examiner, Art Unit 2474